Title: To James Madison from William C. C. Claiborne, 16 September 1801 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


16 September 1801, Knoxville. Reports that arrangements for his descent of the Mississippi are nearly completed; expects to leave the first week of October. Has received information from the Mississippi Territory that “the public Mind is tranquil,” party spirit has considerably subsided, population is increasing, and relations with the Spanish and the Indians are harmonious. Requests regular instructions on the policy the president wishes him to follow on the southwestern frontier.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:7–8.

